Title: To Thomas Jefferson from John M. O’Harnett, 4 September 1804
From: O’Harnett, John M.
To: Jefferson, Thomas


               
                  Mentcher Kill Delaware State Sept. 4th. 1804
               
               To your honr. and only you I Send my complaint, and Make my grieviance known—Be it known to you, O Man placed by Heaven to Rule a Gallant free People, that I am a fugitive from my Wife and five helpless Children, in the State of Delaware Owing to my attachment to the cause of freedom, and my being an avoud Enemy to Slavery and Tyranny. In the years 1799 and 1800, I left my employment, went from place to place in the State of Maryland, Shewing the Citizens and proving to them, the faulty ill contrived Government then in existance. The avoud attempt to Introduce Monarchy and tyranny into this Country by Adams and party, (but the Eye of the Ruler of Heaven and Earth frustrated that Infamous design), the Consequence of my atteachment was, Often a brused Cut head, I Remember, when the Alien Bill and gag law was all but ready to pass, on Reading a Speech Made by Mr. Livingston backd. by Mr. Gallatan, against the attempt Made on a Body of free Men by Such a law,s being attempted to be passd. On my Remarking the two Gentlemen Spoke like free Men who had freedom in there hearts for all the human families existing, my head recd. a Stroke of a whip, that left me Speechless walthering in my Blood, I have often left my family for days and weeks together, to go and appose the Federal party, as the are pleasd. to call themselves. I Spent my Sallary, on the Occasion which has left me but a Scanty means to Releve my poor distressd family, I am now in the heart of the Federal Organs; I have heard them Repeat Scandellous things against the Patriot my heart loves, I could not Say a word, in a Strange place Moneyless and friendless. I am heated by that Party, as if I was a Snake or a toad. I believe work, O what a thing Money is, I now know the want of it, after Spending my all. But to Return to the cause of my leaving Maryland. I do hereby Make Known, to my Protector, On a Tuesday in September, there was a trial given by the federalists, in favour of Adams, there was one Cummichael a Lawer, a federal Trumpetter, and I had some words, before his own party, Relative to a Speech he made, seting forth the goodness of Mr. Adams adminin, and the good and wholesome Laws of Great Brittain. it So happend that I silensed him in his clack, on which he declared publickly he wd. if ever it came in his way Injure me. it So happend that the inclosd. will causd. me to come in his way, he made his words true. he Overthrew the Will, and had me Indicted, which causd me to travel, In Novembr. 1802. I Sent a petition to the Governor of Maryland, Francis J. Mercer a Copy here is inclosd., the Lawer Cummichael, employd. friends, at Annapolis which Prevented my Prayer being heard. I am still forlorn and dejected, I spent my all, as already mentiond. had not money to employ Councel, and if I had, I was as a Sheep between Wolves, the Sheriff was a federalist, the Jury of Consequence were federalist, the Judge Mr. Tilghman was and is Still a federalist. my cause wd have no chance. as I Verely believe the wd put me in a Gibet if the laws of my Country wd. Support them in it the Dawn of freedom began in your honorable brest, the Star duely enlarges and will untill it becomes a full Sun Shine of freedom and happiness to all true hearted Republicans. May the God that Rules in Heaven and on Earth, be your guide guard and protector, while here and everlasting hereafter—Your honr. has made Millions free, let me not be one that cannot teast of the freedom my Country Men feall. if my cause was Murder theft or any Notorious Crime, I wd. Summit my self to the laws of my Country. my cause is honest, and Innoscent at my Seal. I beleive the Testator acted so as to have me exposed, a Stance federalist. I trust to your honr. under God, to have me Set free from the Indictmted. before the close of this month. I shall not hesitate to suffer more than I have already done in the cause of freedom. If I had money to support my family, and myself for about One Month, I could turn the heads of five hundred federalists to the cause of freedom and Republicanism. Your honrs. Interest, and the welfare of my Country is next to my heart. overlook this freedom, from a Man that his heart is overflowing with love to you
               And in Duty shall ever Pray
               
                  
                     J. M. O Harnett
                  
               
            